Title: From Thomas Jefferson to Edmund Bacon, 12 April 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Apr. 12. 08.
                  
                  I inclose you 100. D. of which be pleased to pay 50. D. to J. Perry and keep 50. for the debts you have still to pay. I ought to have remitted J. Perry 50. D. more and mr Chisolm 60. D. but these deficiencies I will make up on my arrival at home and then bring you 200. D. which will pay off the whole list of debts furnished me heretofore. let Davy set off with my horse on Saturday the 23d. tell him that at Orange courthouse he must take the road by Culpeper courthouse and Fauquier courthouse, and from this last enquire the way by Barnet’s tavern, Greenwich, Ewell’s mill, Yates’s ford on Bull run, and Songster’s. From Songster’s he knows the way. I wish him to be exact in coming this road because it is the one I shall return & I shall want to know how it is. the only difficult part, and where he must look out well is from Fauquier Courthouse to Songsters. I wish you well 
                  
                     Th: Jefferson 
                     
                  
               